Exhibit 10.50
[As amended through April 23, 2002]

CSG SYSTEMS INTERNATIONAL, INC.
2001 STOCK INCENTIVE PLAN

       1.       Purpose. The purpose of the CSG Systems International, Inc. 2001
Stock Incentive Plan (the “Plan”) is to foster and promote the long-term
financial success of the Company and its Subsidiaries and thereby increase
stockholder value by providing incentives to certain key employees who are
likely to be responsible for achieving such success. In furtherance of such
purpose, the Plan authorizes the sale and issuance of Common Stock pursuant to
sub-plans which are designed to achieve desired tax or other objectives in
particular locations outside of the United States.

       2.       Certain Definitions.

       “Board” means the Board of Directors of the Company.

       “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto. References to a particular section of the Code
shall include any regulations issued under such section.

       “Committee” shall have the meaning provided in Section 3 of the Plan.

       “Common Stock” means the Common Stock, $0.01 par value per share, of the
Company.

       “Company” means CSG Systems International, Inc., a Delaware corporation.

       “Disability” means a mental or physical condition which, in the opinion
of the Committee, renders a grantee unable or incompetent to carry out the job
responsibilities which such grantee held or the tasks to which such grantee was
assigned at the time the disability was incurred and which is expected to be
permanent or for an indefinite duration exceeding one year.

       “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

       “Fair Market Value” means, as determined by the Committee, the last sale
price of the Common Stock as quoted on the Nasdaq National Market System on the
trading day for which the determination is being made, or, in the event that no
such sale takes place on such day, the average of the reported closing bid and
asked prices on such day, or, if the Common Stock of the Company is listed on a
national securities exchange, the last reported sale price on the principal
national securities exchange on which the Common Stock is listed or admitted to
trading on the trading day for which the determination is being made, or, if no
such reported sale takes place on such day, the average of the closing bid and
asked prices on such day on the principal national securities exchange on which
the Common Stock is listed or admitted to trading, or, if the Common Stock is
not quoted on such National Market System nor listed or admitted to trading on a
national securities exchange, the average of the closing bid and asked prices in
the over-the-counter market on the day for which the determination is being made
as reported through Nasdaq, or, if bid and asked prices for the Common Stock on
such day are not reported through



--------------------------------------------------------------------------------

Nasdaq, the average of the bid and asked prices for such day as furnished by any
New York Stock Exchange member firm regularly making a market in the Common
Stock selected for such purpose by the Committee, or, if none of the foregoing
is applicable, then the fair market value of the Common Stock as determined in
good faith by the Committee in its sole discretion.

       “Parent Corporation” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if, at the time of the
granting of the option, each of the corporations other than the Company owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.

       “Performance Unit Award” means an award granted pursuant to Section 8.

       “Plan Year” means the twelve-month period beginning on January 1 and
ending on December 31; provided, that the first Plan Year shall be a short Plan
Year beginning on the date of adoption of the Plan by the Board and ending on
December 31, 2001.

       “Restricted Stock Award” means an award of Common Stock granted pursuant
to Section 9.

       “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as in effect from
time to time.

       “Stock Appreciation Right” means an award granted pursuant to Section 7.

       “Stock Bonus Award” means an award of Common Stock granted pursuant to
Section 10.

       “Stock Option” means any option to purchase Common Stock granted pursuant
to Section 6.

       “Subsidiary” means a corporation, domestic or foreign, of which not less
than 50% of the voting shares are held by the Company or by a Subsidiary,
whether or not such corporation now exists or hereafter is organized or acquired
by the Company or by a Subsidiary.

       3.       Administration. The Plan shall be administered by a committee
composed solely of two or more members of the Board (the “Committee”) selected
by the Board, each of whom shall qualify as a “Non-Employee Director” within the
meaning of Rule 16b-3 and as an “outside director” within the meaning of Section
162(m) of the Code.

       The Committee shall have authority to grant to eligible employees of the
Company or its Subsidiaries, pursuant to the terms of the Plan, (a) Stock
Options, (b) Stock Appreciation Rights, (c) Restricted Stock Awards, (d)
Performance Unit Awards, (e) Stock Bonus Awards, or (f) any combination of the
foregoing.

       Subject to the applicable provisions of the Plan, the Committee shall
have authority to interpret the provisions of the Plan and to decide all
questions of fact arising in the application of such provisions; to select the
key employees to whom awards or options shall be granted under the Plan; to
determine whether and to what extent awards or options shall be granted under
the Plan; to determine the types of awards and options to be granted under the
Plan and the amount, size, terms, and conditions of each such award or option;
to determine the time when awards or

2



--------------------------------------------------------------------------------

options shall be granted under the Plan; to determine whether and to what extent
awards or options shall be granted under the Plan; to determine the types of
awards and options to be granted under the Plan and the amount, size, terms, and
conditions of each such award or option; to determine the time when awards or
options shall be granted under the Plan; to determine whether, to what extent,
and under what circumstances the payment of Common Stock and other amounts
payable with respect to an award granted under the Plan shall be deferred either
automatically or at the election of the grantee; to determine the Fair Market
Value of the Common Stock from time to time; to authorize persons to execute on
behalf of the Company any agreement required to be entered into under the Plan;
to adopt, alter, and repeal such administrative rules, guidelines, and practices
governing the Plan as the Committee from time to time shall deem advisable; and
to make all other determinations necessary or advisable for the administration
of the Plan.

       Unless otherwise expressly provided in the Plan, all decisions and
determinations made by the Committee pursuant to the provisions of the Plan
shall be made in the sole discretion of the Committee and shall be final and
binding on all persons, including but not limited to the Company and its
Subsidiaries, the key employees to whom awards and options are granted under the
Plan, the heirs and legal representatives of such key employees, and the
personal representatives and beneficiaries of the estates of such key employees.

       Notwithstanding any other provisions of the Plan to the contrary, the
Committee may, in its sole discretion, amend or vary the terms of the Plan in
order to conform such terms to the requirements of each non-U.S. jurisdiction
where a Subsidiary is located or to accomplish the purpose of the Plan with
respect to persons employed in such non-U.S. jurisdictions who are eligible to
receive awards and options under the Plan. The Committee may, where it deems
appropriate in its sole discretion, establish one or more sub-plans for such
purposes; and the Committee may, in its sole discretion, establish
administrative rules and procedures to facilitate the operation of the Plan or
such sub-plans in such non-U.S. jurisdictions. For purposes of clarity, the
terms of the Plan which will vary in a particular non-U.S. jurisdiction shall be
reflected in a written addendum to the Plan for such non-U.S. jurisdiction.

       The Committee may delegate to any officer or officers of the Company any
of the Committee’s duties, powers, and authorities under the Plan upon such
conditions and with such limitations as the Committee may determine.

       4.       Common Stock Subject to the Plan. Subject to adjustment pursuant
to Section 19, the maximum number of shares of Common Stock which may be issued
under the Plan is 2,500,000; and the Company shall reserve and keep available
for issuance under the Plan such maximum number of shares, subject to adjustment
pursuant to Section 19. Such shares may consist in whole or in part of
authorized and unissued shares or treasury shares or any combination thereof.
The aggregate number of shares of Common Stock subject to or issuable in payment
of (i) Stock Options, (ii) Stock Appreciation Rights, (iii) Stock Bonus Awards,
(iv) Restricted Stock Awards, or (v) Performance Unit Awards granted under the
Plan in any Plan Year to any individual may not exceed 100,000, subject to
adjustment pursuant to Section 19. Except as otherwise provided in the Plan, any
shares subject to an option or right which expires for any reason or terminates
unexercised as to such shares shall again be available for the grant of awards
or options under the Plan. If any shares of Common Stock have been pledged as
collateral for indebtedness incurred by an optionee in connection with the
exercise of a Stock Option and such shares are returned to the Company in
satisfaction of such indebtedness, then such shares shall again be available for
the grant of awards or options under the Plan.

3



--------------------------------------------------------------------------------

       5.       Eligibility to Receive Awards and Options. Awards and options
may be granted under the Plan to those key employees of the Company or any
Subsidiary who are responsible for or contribute to, or are likely to be
responsible for or contribute to, the management, growth and success of the
Company or any Subsidiary; provided, that no award or option may be granted
under the Plan to (i) any person who is an officer or director of the Company,
(ii) any person who is a “covered employee” of the Company for purposes of
Section 162(m) of the Code, or (iii) any person who is subject to Section 16 of
the Exchange Act by reason of such person’s position with the Company or any
Subsidiary, in each case at the time of the granting of the award or option. The
granting of an award or option under the Plan to a key employee of the Company
or any Subsidiary shall conclusively evidence the Committee’s determination that
such grantee meets one or more of the criteria referred to in the preceding
sentence. A director of any Subsidiary who is not an employee of the Company or
any Subsidiary shall not be eligible to participate in the Plan.

       6.       Stock Options. Every Stock Option granted under the Plan shall
be a nonqualified stock option for purposes of the Code. Stock Options may be
granted alone or in addition to other awards made under the Plan. Stock Options
shall be evidenced by agreements in such form as the Committee shall approve
from time to time. The agreements shall contain in substance the following terms
and conditions and may contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem
appropriate:

 

       (a)        Type of Option. Each option agreement shall identify the Stock
Option represented thereby as a nonqualified stock option for purposes of the
Code.

   

       (b)        Option Price and Number of Shares. Each option agreement shall
set forth the number of shares of Common Stock covered by the Stock Option and
the applicable option exercise price per share, which price shall not be less
than the Fair Market Value of the Common Stock on the date the Stock Option is
granted or less than the par value of the Common Stock.

   

       (c)        Term. Each option agreement shall state the period or periods
of time within which the Stock Option may be exercised, in whole or in part,
which shall be such period or periods of time as the Committee may determine at
the time of the Stock Option grant; provided, that no Stock Option granted under
the Plan shall be exercisable more than ten years after the date of its grant;
and provided further, that each Stock Option granted under the Plan shall become
exercisable one year after the date of its grant, unless the option agreement
specifically provides otherwise. The Committee shall have authority to
accelerate previously established exercise rights, subject to the requirements
set forth in the Plan, under such circumstances and upon such terms and
conditions as the Committee shall deem appropriate.

   

       (d)        Payment for Shares. The Committee may permit all or part of
the payment of the option exercise price to be made (i) in cash, by check or by
wire transfer or (ii) in shares of Common Stock (A) which already are owned by
the optionee and which are surrendered to the Company in good form for transfer
or (B) which are retained by the Company from the shares of the Common Stock
which would otherwise be issued to the optionee upon the optionee’s exercise of
the Stock Option. Such shares shall be valued at their Fair Market Value on the
date of exercise of the Stock Option. In

4



--------------------------------------------------------------------------------





  lieu of payment in fractions of shares, payment of any fractional share amount
shall be made in cash or check payable to the Company. The Committee also may
provide that the exercise price may be paid by delivering a properly executed
exercise notice in a form approved by the Committee together with irrevocable
instructions to a broker to promptly deliver to the Company the amount of the
applicable sale or loan proceeds required to pay the exercise price. No shares
of Common Stock shall be issued to any optionee upon the exercise of a Stock
Option until the Company receives full payment therefor as described above.    
 

       (e)        Rights upon Termination of Employment. In the event that an
optionee ceases to be employed by the Company and all of its Subsidiaries for
any reason other than such optionee’s death or Disability, any rights of the
optionee under any Stock Option then in effect immediately shall terminate;
provided, that the optionee (or the optionee’s legal representative) shall have
the right to exercise the Stock Option during its term within a period of three
(3) months after such termination of employment to the extent that the Stock
Option was exercisable at the time of such termination or within such other
period and subject to such other terms and conditions as may be specified by the
Committee. Notwithstanding the foregoing provisions of this Section 6(e), the
optionee (and the optionee’s legal representative) shall not have any rights
under any Stock Option, and the Company shall not be obligated to sell or
deliver shares of Common Stock (or have any other obligation or liability) under
any Stock Option, if the Committee shall determine that (i) the employment of
the optionee with the Company or any Subsidiary has been terminated for cause or
(ii) the optionee has engaged or may engage in employment or activities
competitive with the Company or any Subsidiary or contrary, in the opinion of
the Committee, to the best interests of the Company or any Subsidiary. In the
event of such determination, the optionee (and the optionee’s legal
representative) shall have no right under any Stock Option to purchase any
shares of Common Stock regardless of whether the optionee (or the optionee’s
legal representative) shall have delivered a notice of exercise prior to the
Committee’s making of such determination. Any Stock Option may be terminated
entirely by the Committee at the time of or at any time subsequent to a
determination by the Committee under this Section 6(e) which has the effect of
eliminating the Company’s obligation to sell or deliver shares of Common Stock
under such Stock Option.

       In the event that an optionee ceases to be employed by the Company and
all of its Subsidiaries by reason of such optionee’s Disability, prior to the
expiration of a Stock Option and without such optionee’s having fully exercised
such Stock Option, such optionee or such optionee’s legal representative shall
have the right to exercise such Stock Option during its term within a period of
six (6) months after such termination of employment to the extent that such
Stock Option was exercisable at the time of such termination or within such
other period and subject to such other terms and conditions as may be specified
by the Committee.

       In the event that an optionee ceases to be employed by the Company and
all of its Subsidiaries by reason of such optionee’s death, prior to the
expiration of a Stock Option and without such optionee’s having fully exercised
such Stock Option, the personal representative of such optionee’s estate or the
person who acquired the right to exercise such Stock Option by bequest or
inheritance from such optionee shall have the right to

5



--------------------------------------------------------------------------------

  exercise such Stock Option during its term within a period of twelve (12)
months after the date of such optionee’s death to the extent that such Stock
Option was exercisable at the time of such death or within such other period and
subject to such other terms and conditions as may be specified by the Committee.

       7.       Stock Appreciation Rights. Stock Appreciation Rights shall
enable the grantees thereof to benefit from increases in the Fair Market Value
of shares of Common Stock and shall be evidenced by agreements in such form as
the Committee shall approve from time to time. The agreements shall contain in
substance the following terms and conditions and may contain such additional
terms and conditions, not inconsistent with the terms of the Plan, as the
Committee shall deem appropriate:


 

       (a)        Award. A Stock Appreciation Right shall entitle the grantee,
subject to such terms and conditions as the Committee may prescribe, to receive
upon the exercise thereof an award equal to all or a portion of the excess of
(i) the Fair Market Value of a specified number of shares of Common Stock at the
time of the exercise of such right over (ii) a specified price which shall not
be less than the Fair Market Value of the Common Stock at the time the right is
granted or, if connected with a previously granted Stock Option, not less than
the Fair Market Value of the Common Stock at the time such Stock Option was
granted. Subject to the limitations set forth in Section 4, such award may be
paid by the Company in cash, shares of Common Stock (valued at their then Fair
Market Value) or any combination thereof, as the Committee may determine. Stock
Appreciation Rights may be, but are not required to be, granted in connection
with a previously or contemporaneously granted Stock Option. In the event of the
exercise of a Stock Appreciation Right, the number of shares reserved for
issuance under the Plan shall be reduced by the number of shares covered by the
Stock Appreciation Right as to which such exercise occurs.

   

       (b)        Term. Each agreement shall state the period or periods of time
within which the Stock Appreciation Right may be exercised, in whole or in part,
subject to such terms and conditions prescribed for such purpose by the
Committee; provided, that no Stock Appreciation Right shall be exercisable more
than ten years after the date of its grant; and provided further, that each
Stock Appreciation Right granted under the Plan shall become exercisable one
year after the date of its grant, unless the agreement specifically provides
otherwise. The Committee shall have authority to accelerate previously
established exercise rights, subject to the requirements set forth in the Plan,
under such circumstances and upon such terms and conditions as the Committee
shall deem appropriate.

   

       (c)        Rights upon Termination of Employment. In the event that a
grantee of a Stock Appreciation Right ceases to be employed by the Company and
all of its Subsidiaries for any reason other than such grantee’s death or
Disability, any rights of the grantee under any Stock Appreciation Right then in
effect immediately shall terminate; provided, that the grantee (or the grantee’s
legal representative) shall have the right to exercise the Stock Appreciation
Right during its term within a period of three (3) months after such termination
of employment to the extent that the Stock Appreciation Right was exercisable at
the time of such termination or within such other period and subject to such
other terms and conditions as may be specified by the Committee. Notwithstanding
the

6



--------------------------------------------------------------------------------

 

foregoing provisions of this Section 7(c), the grantee (and the grantee’s legal
representative) shall not have any rights under any Stock Appreciation Right,
and the Company shall not be obligated to pay or deliver any cash, Common Stock
or any combination thereof (or have any other obligation or liability) under any
Stock Appreciation Right, if the Committee shall determine that (i) the
employment of the grantee with the Company or any Subsidiary has been terminated
for cause or (ii) the grantee has engaged or may engage in employment or
activities competitive with the Company or any Subsidiary or contrary, in the
opinion of the Committee, to the best interests of the Company or any
Subsidiary. In the event of such determination, the grantee (and the grantee’s
legal representative) shall have no right under any Stock Appreciation Right
regardless of whether the grantee (or the grantee’s legal representative) shall
have delivered a notic e of exercise prior to the Committee’s making of such
determination. Any Stock Appreciation Right may be terminated entirely by the
Committee at the time of or at any time subsequent to a determination by the
Committee under this Section 7(c) which has the effect of eliminating the
Company’s obligations under such Stock Appreciation Right.

       In the event that a grantee of a Stock Appreciation Right ceases to be
employed by the Company and all of its Subsidiaries by reason of such grantee’s
Disability, prior to the expiration of a Stock Appreciation Right and without
such grantee’s having fully exercised such Stock Appreciation Right, such
grantee or such grantee’s legal representative shall have the right to exercise
such Stock Appreciation Right during its term within a period of six (6) months
after such termination of employment to the extent that such Stock Appreciation
Right was exercisable at the time of such termination or within such other
period and subject to such other terms and conditions as may be specified by the
Committee.

       In the event that a grantee ceases to be employed by the Company and all
of its Subsidiaries by reason of such grantee’s death, prior to the expiration
of a Stock Appreciation Right and without such grantee’s having fully exercised
such Stock Appreciation Right, the personal representative of the grantee’s
estate or the person who acquired the right to exercise such Stock Appreciation
Right by bequest or inheritance from such grantee shall have the right to
exercise such Stock Appreciation Right during its term within a period of twelve
(12) months after the date of such grantee’s death to the extent that such Stock
Appreciation Right was exercisable at the time of such death or within such
other period and subject to such other terms and conditions as may be specified
by the Committee.

       8.       Performance Unit Awards. Performance Unit Awards shall entitle
the grantees thereof to receive future payments based upon and subject to the
achievement of preestablished long-term performance targets and shall be
evidenced by agreements in such form as the Committee shall approve from time to
time. The agreements shall contain in substance the following terms and
conditions and may contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem
appropriate:


 

       (a)        Performance Period. The Committee shall establish with respect
to each Performance Unit Award a performance period of not fewer than two years
nor more than five years.

7



--------------------------------------------------------------------------------

   

       (b)        Unit Value. The Committee shall establish with respect to each
Performance Unit Award a value for each unit which shall not change thereafter
or which may vary thereafter on the basis of criteria specified by the
Committee.

   

       (c)        Performance Targets. The Committee shall establish with
respect to each Performance Unit Award maximum and minimum performance targets
to be achieved during the applicable performance period. The achievement of the
maximum targets shall entitle a grantee to payment with respect to the full
value of a Performance Unit Award. The achievement of less than the maximum
targets, but in excess of the minimum targets, shall entitle a grantee to
payment with respect to a portion of a Performance Unit Award according to the
level of achievement of the applicable targets as specified by the Committee.

   

       (d)        Performance Measures. Performance targets established by the
Committee shall relate to such measures or standards of performance as the
Committee may determine. Multiple targets may be used and may have the same or
different weighting, and the targets may relate to absolute performance or
relative performance measured against other companies, businesses or indexes.

   

       (e)        Adjustments. At any time prior to the payment of a Performance
Unit Award, the Committee may adjust previously established performance targets
or other terms and conditions of such Performance Unit Award, including the
Company’s or another company’s financial performance for Plan purposes, in order
to reduce or eliminate, but not to increase, the payment with respect to a
Performance Unit Award that otherwise would be due upon the attainment of such
previously established performance targets. Such adjustments shall be made to
reflect major unforeseen events such as changes in laws, regulations, or
accounting practices, mergers, acquisitions, or divestitures, or other
extraordinary, unusual, or nonrecurring items or events.

   

       (f)        Payment of Performance Unit Awards. Upon the conclusion of
each performance period, the Committee shall determine the extent to which the
applicable performance targets have been attained and any other terms and
conditions have been satisfied for such period. The Committee shall determine
what, if any, payment is due on a Performance Unit Award and, subject to the
limitations set forth in Section 4, whether such payment shall be made in cash,
shares of Common Stock (valued at their then Fair Market Value), or a
combination thereof. Payment of a Performance Unit Award shall be made in a lump
sum or in installments, as determined by the Committee, commencing as promptly
as practicable after the end of the performance period unless such payment is
deferred upon such terms and conditions as may be specified by the Committee.

   

       (g)        Termination of Employment. In the event that a grantee of a
Performance Unit Award ceases to be employed by the Company and all of its
Subsidiaries for any reason other than such grantee’s death or Disability, any
rights of such grantee under any Performance Unit Award then in effect whose
performance period has not ended shall terminate immediately; provided, that the
Committee may authorize the partial payment of any such Performance Unit Award
if the Committee determines such action to be equitable.

8



--------------------------------------------------------------------------------

 

       In the event that a grantee of a Performance Unit Award ceases to be
employed by the Company and all of its Subsidiaries by reason of such grantee’s
death or Disability, any rights of such grantee under any Performance Unit Award
then in effect whose performance period has not ended shall terminate
immediately; provided, that the Committee may authorize the payment to such
grantee or such grantee’s legal representative of all or any portion of such
Performance Unit Award to the extent earned under the applicable performance
targets, even though the applicable performance period has not ended, upon such
terms and conditions as may be specified by the Committee.


       9.       Restricted Stock Awards. Restricted Stock Awards shall consist
of shares of Common Stock restricted against transfer, subject to a substantial
risk of forfeiture and to other terms and conditions intended to further the
purpose of the Plan as the Committee may determine, and shall be evidenced by
agreements in such form as the Committee shall approve from time to time. The
agreements shall contain in substance the following terms and conditions and may
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall deem appropriate:

 

       (a)        Restriction Period. The Common Stock covered by Restricted
Stock Awards shall be subject to the applicable restrictions established by the
Committee over such period as the Committee shall determine.

   

       (b)        Restriction upon Transfer. Shares of Common Stock covered by
Restricted Stock Awards may not be sold, assigned, transferred, exchanged,
pledged, hypothecated, or otherwise encumbered, except as provided in the Plan
or in any Restricted Stock Award agreement entered into between the Company and
a grantee, during the restriction period applicable to such shares.
Notwithstanding the foregoing provisions of this Section 9(b), and except as
otherwise provided in the Plan or the applicable Restricted Stock Award
agreement, a grantee of a Restricted Stock Award shall have all of the other
rights of a holder of Common Stock including but not limited to the right to
receive dividends and the right to vote such shares.

   

       (c)        Payment. The Committee shall determine the amount, form, and
time of payment, if any, that shall be required from the grantee of a Restricted
Stock Award in consideration of the issuance and delivery of the shares of
Common Stock covered by such Restricted Stock Award.

   

       (d)        Certificates. Each certificate issued in respect of shares of
Common Stock covered by a Restricted Stock Award shall be registered in the name
of the grantee and shall bear the following legend (in addition to any other
legends which may be appropriate):



 

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture provisions and restrictions against
transfer) contained in the CSG Systems International, Inc. 2001 Stock Incentive
Plan and a Restricted Stock Award Agreement entered into between the registered
owner and CSG Systems International, Inc. Release from such terms and


9



--------------------------------------------------------------------------------

 

conditions may be obtained only in accordance with the provisions of such Plan
and Agreement, a copy of each of which is on file in the office of the Secretary
of CSG Systems International, Inc.”



 

The Committee may require the grantee of a Restricted Stock Award to enter into
an escrow agreement providing that the certificates representing the shares
covered by such Restricted Stock Award will remain in the physical custody of an
escrow agent until all restrictions are removed or expire. The Committee also
may require that the certificates held in such escrow be accompanied by a stock
power, endorsed in blank by the grantee, relating to the Common Stock covered by
such certificates.

   

       (e)        Lapse of Restrictions. The Committee may provide for the lapse
of restrictions applicable to Common Stock subject to Restricted Stock Awards in
installments and may waive such restrictions in whole or in part based upon such
factors and such circumstances as the Committee shall determine. Upon the lapse
of such restrictions, certificates for shares of Common Stock, free of the
restrictive legend set forth in Section 9(c), shall be issued to the grantee or
the grantee’s legal representative. The Committee shall have authority to
accelerate the expiration of the applicable restriction period with respect to
all or any portion of the shares of Common Stock covered by a Restricted Stock
Award.

   

       (f)        Termination of Employment. In the event that a grantee of a
Restricted Stock Award ceases to be employed by the Company and all of its
Subsidiaries for any reason, any rights of such grantee with respect to shares
of Common Stock that remain subject to restrictions under such Restricted Stock
Award shall terminate immediately, and any shares of Common Stock covered by a
Restricted Stock Award with unlapsed restrictions shall be subject to
reacquisition by the Company upon the terms set forth in the applicable
agreement with such grantee. The Committee may provide for complete or partial
exceptions to such employment requirement if the Committee determines such
action to be equitable.


       10.       Stock Bonus Awards. The Committee may grant a Stock Bonus Award
to an eligible grantee under the Plan based upon such measures or standards of
performance (including but not limited to performance already accomplished) as
the Committee may determine.

       If appropriate in the sole discretion of the Committee, Stock Bonus
Awards shall be evidenced by agreements in such form as the Committee shall
approve from time to time. In addition to any applicable performance goals or
standards and subject to the terms of the Plan, shares of Common Stock which are
the subject of a Stock Bonus Award may be (i) subject to additional restrictions
(including but not limited to restrictions on transfer) or (ii) granted directly
to a grantee free of any restrictions, as the Committee shall deem appropriate.

       11.       General Restrictions. Each award or grant under the Plan shall
be subject to the requirement that if at any time the Committee shall determine
that (i) the listing, registration or qualification of the shares of Common
Stock subject or related thereto upon any securities exchange or under any state
or federal law, (ii) the consent or approval of any governmental regulatory
body, or (iii) an agreement by the grantee of an award or grant with respect to
the disposition of the shares of Common Stock subject or related thereto is
necessary or desirable as

10



--------------------------------------------------------------------------------

a condition of, or in connection with, such award or grant or the issuance or
purchase of shares of Common Stock thereunder, then such award or grant may not
be consummated and any rights thereunder may not be exercised in whole or in
part unless such listing, registration, qualification, consent, approval, or
agreement shall have been effected or obtained upon conditions acceptable to the
Committee. Awards or grants under the Plan shall be subject to such additional
terms and conditions, not inconsistent with the Plan, as the Committee in its
sole discretion deems necessary or desirable.

       12.       Single or Multiple Agreements. Multiple forms of awards or
grants or combinations thereof may be evidenced either by a single agreement or
by multiple agreements, as determined by the Committee.

       13.       Rights of a Stockholder. Unless otherwise provided by the Plan,
the grantee of any award or grant under the Plan shall have no rights as a
stockholder of the Company with respect to the shares of Common Stock subject or
related to such award or grant unless and until certificates for such shares of
Common Stock are issued to such grantee.

       14.       No Right to Continue Employment. Nothing in the Plan or in any
agreement entered into pursuant to the Plan shall confer upon any grantee the
right to continue in the employment of the Company or any Subsidiary or affect
any right which the Company or any Subsidiary may have to terminate the
employment of any grantee with or without cause.

       15.       Withholding. The Company’s obligation to (i) deliver shares of
Common Stock or pay cash upon the exercise of any Stock Option or Stock
Appreciation Right, (ii) deliver shares of Common Stock or pay cash in payment
of any Performance Unit Award, (iii) deliver stock certificates upon the vesting
of any Restricted Stock Award, and (iv) deliver shares of Common Stock upon the
grant of any Stock Bonus Award shall be subject to applicable federal, state and
local tax withholding requirements. In the discretion of the Committee, amounts
required to be withheld for taxes may be paid by the grantee in cash or shares
of Common Stock (either through the surrender of previously held shares of
Common Stock or the withholding of shares of Common Stock otherwise issuable
upon the exercise or payment of such Stock Option, Stock Appreciation Right or
Award) having a Fair Market Value equal to the required tax withholding amount
and upon such other terms and conditions as the Committee shall determine.

       16.       Indemnification. No member of the Board or the Committee, nor
any officer or employee of the Company or a Subsidiary acting on behalf of the
Board or the Committee, shall be personally liable for any action, determination
or interpretation taken or made in good faith with respect to the Plan; and all
members of the Board or the Committee and each and any officer or employee of
the Company or any Subsidiary acting on their behalf shall, to the extent
permitted by law, be fully indemnified and protected by the Company in respect
of any such action, determination or interpretation.

       17.       Non-Assignability. No award or grant under the Plan shall be
assignable or transferable by the recipient thereof except by will, by the laws
of descent and distribution, pursuant to a qualified domestic relations order,
or by such other means (if any) or in such other manner (if any) as the
Committee may approve from time to time. No right or benefit under the Plan
shall be liable for the debts, liabilities, or alimony obligations of the person
entitled to such right or benefit, either by assignment, attachment, or any
other method, and shall not be subject

11



--------------------------------------------------------------------------------

to be taken by the creditors of the person entitled to such right or benefit by
any process whatsoever.

       18.       Nonuniform Determinations. The Committee’s determinations under
the Plan (including but not limited to determinations of the persons to receive
awards or grants, the form, amount and timing of such awards or grants, the
terms and provisions of such awards or grants and the agreements evidencing them
and the establishment of values and performance targets) need not be uniform and
may be made by the Committee selectively among the persons who receive, or are
eligible to receive, awards or grants under the Plan, whether or not such
persons are similarly situated.

       19.       Adjustments. In the event of any change in the outstanding
shares of Common Stock, by reason of a stock dividend or distribution, stock
split, recapitalization, merger, reorganization, consolidation, split-up,
spin-off, combination of shares, exchange of shares, or other change in
corporate structure affecting the Common Stock, the Committee shall make
appropriate adjustments in (a) the aggregate number of shares of Common Stock
(i) reserved for issuance under the Plan, (ii) for which grants or awards may be
made to an individual grantee, and (iii) covered by outstanding awards and
grants denominated in shares or units of Common Stock, (b) the exercise or other
applicable price related to outstanding awards or grants, and (c) the
appropriate Fair Market Value and other price determinations relevant to
outstanding awards or grants and shall make such other adjustments as may be
equitable under the circumstances; provided, that the number of shares subject
to any award or grant always shall be a whole number.

       20.       Terms of Payment. Subject to any other applicable provisions of
the Plan and to any applicable laws, whenever payment by a grantee is required
with respect to shares of Common Stock which are the subject of an award or
grant under the Plan, the Committee shall determine the time, form and manner of
such payment, including but not limited to lump-sum payments and installment
payments upon such terms and conditions as the Committee may prescribe.
Installment payment obligations of a grantee may be evidenced by full-recourse,
limited-recourse, or non-recourse promissory notes or other instruments, with or
without interest and with or without collateral or other security as the
Committee may determine.

       21.       Termination and Amendment. The Board may terminate the Plan or
amend the Plan or any portion thereof at any time. The termination or any
amendment of the Plan shall not, without the consent of a grantee, adversely
affect such grantee’s rights under an award or grant previously made to such
grantee under the Plan. The Committee may amend the terms of any award or grant
previously made under the Plan, prospectively or retroactively; but, except as
otherwise expressly permitted by the Plan and subject to the provisions of
Section 19, no such amendment shall adversely affect the rights of the grantee
of such award or grant without such grantee’s consent.

       22.       Effect on Other Plans. Participation in the Plan shall not
affect an employee’s eligibility to participate in any other benefit or
incentive plan of the Company or any Subsidiary. Any awards made pursuant to the
Plan shall not be taken into account in determining the benefits provided or to
be provided under any other plan of the Company or any Subsidiary unless
otherwise specifically provided in such other plan.

12



--------------------------------------------------------------------------------

       23.       Term of Plan. The Plan shall become effective upon its adoption
by the Board and shall terminate for purposes of further grants on the first to
occur of (i) December 31, 2010, or (ii) the effective date of the termination of
the Plan by the Board pursuant to Section 21. No awards or options may be
granted under the Plan after the termination of the Plan, but such termination
shall not affect any awards or options outstanding at the time of such
termination or the authority of the Committee to continue to administer the Plan
apart from the making of further grants.

       24.       Governing Law. The Plan shall be governed by and construed in
accordance with the laws of Delaware.

13